DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3, 8, 11-12, 14-15, 21-28 are pending.
Claims 1-2, 4-7, 9-10, 13, 16-20 are cancelled.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 recites, “an bottom” and it appears this language is intended to recite, “a bottom.”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites, “wherein further comprising” and it appears this language is intended to recite, “further comprising.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 11-12, 14-15, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re claims 22-28, 3, 8, 11-12, 14-15, each recites, “the cover” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the gutter debris preclusion device heat element cover” and will be interpreted as such.
Re claim 21, claim 21 recites, “a shape of the first side wall secures a prospective heat element placed within the channel” in the last clause.  This language positively requires a prospective heat element.  The claim is drawn solely to a “gutter debris preclusion device heat element cover.”  The claims are thus drawn solely to a cover, and not to a system including a heat element.  This is further evidenced by claim 14 which recites, “further comprising a heating element.”  As such, it is unclear whether the claim requires a heat element, or whether the claims are intended to solely be drawn to a cover usable with a heat element.  As currently written, claim 21 cannot be infringed upon without the final clause of claim 21, which positively requires that a heat element.  Thus, the claims must include a cover and a heat element.  However, it appears the claim is intended to solely be drawn to a cover, and not a system, and thus, will be interpreted as solely be drawn to a cover usable with a heat element.  In order to allow the claim to be interpreted such that the claims only apply to the cover, each recitation of the heat element should be within statements of intended use and not be positively recited. The same applied to use of the term, “heat element.”

In addition, claim 21 recites, “to more effectively hold heat” in the second to last clause.  It is unclear as to what the bottom terminal portion is holding heat more effectively than.  It appears this language is intended to recite, “to hold heat from the heat element” and will be interpreted as such.  
Re claim 22, claim 22 recites, “the channel” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the heat element fitment channel” and will be interpreted as such.
Re claim 23, claim 23 recites, “the gutter-lip section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the integral gutter-lip section” and will be interpreted as such.
Re claim 24, claim 24 recites, “the heat-element covering section” in line 2, “the channel” in line 3, and “the gutter-lip section” in line 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the integral heat-element covering section,” “the heat element fitment channel,” and “the integral gutter-lip section” and will be interpreted as such.

Re claim 27, claim 27 recites, “the channel” in line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the heat element fitment channel” and will be interpreted as such.
Re claim 28, claim 28 recites, “the first wall’s bottom floor” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the first wall is an inanimate object incapable of possession.  It appears this language refers to “the bottom floor of the first side wall” and will be interpreted as such.
Re claim 3, claim 3 recites, “the channel” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the heat element fitment channel” and will be interpreted as such.
Re claim 8,
Re claim 11, claim 11 recites, “the gutter lip side portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the gutter-lip section” and will be interpreted as such.
Re claim 14, claim 14 recites, “the channel” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the heat element fitment channel” and will be interpreted as such.
Re claim 15, claim 15 recites, “the cover” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the gutter debris preclusion device heat element cover” and will be interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 27-28, 3 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nark (US 2011/0049118).
Re claim 21, Nark discloses a gutter debris preclusion device heat element cover (Fig. 3 60) usable with a prospective heat element (64) on a prospective gutter debris preclusion device (60 is capable of use with a preclusion device), the cover (60) comprising:
a unitary single piece, body (78) having an integral gutter-lip section (bottom half of 78, as it appears from Applicant’s figures that the gutter-lip section and the body are a single continuous piece, as is 78) extending coplanar from the body (78), and an integral heat-element covering section (the section which provides channel 62) oppositely extending from the body (78),
wherein a terminal section of the gutter-lip section (bottom end of the bottom half of 78) is oriented downward from a plane (Fig. 3, at the hook) of the gutter-lip section (bottom half of 78),
wherein the heat-element covering section (the section which provides channel 62) is comprised of:
a top wall (top wall of 62), the top wall (top wall of 62) being joined to the gutter-lip section (bottom half of 78, indirectly); and
a first side wall (left wall of 62) extending downwardly (Fig. 3) from an end of the top wall (top wall of 62), the first side wall (left wall of 62) being at least one of concavely curved (Fig. 3) and a top portion of the first side wall obtusely angled from a plane of the top wall (as this is a statement of intended use),
wherein at least two walls (walls of 62) of a heat element fitment channel (62) are formed from walls (of 62) of the heat-element covering (the section which provides channel 62), when the cover (60) is placed into use (Fig. 3), and

Re claim 24, Nark discloses the cover as recited in claim 21, wherein the heat-element covering section (the section which provides channel 62) further comprises a second side wall (70, 73) at an opposite end (right end of 62) of the channel (62) from the first side wall (left wall of 62), the second side wall (70, 73) joined to and elevated up from (Fig. 3) the gutter-lip section (bottom half of 78, indirectly), wherein the first (left wall of 62) and second side walls (70, 73) and the top wall (top wall of 62) from a hat-like channel structure (62) elevated from the plane (Fig. 3) of the gutter-lip section (bottom half of 78).
Re claim 27, Nark discloses the cover as recited in claim 21, wherein the first side wall (left wall of 62) further comprises an bottom portion (bottom wall of 62) extending into the channel (62) and parallel to the top wall (top wall of 62), to form a bottom floor (bottom of 62) in the channel (62).
Re claim 28, Nark discloses the cover as recited in claim 27, wherein a terminal end (73) of the bottom portion (bottom wall of 62) is obtusely angled upward (Fig. 3) from a plane of the first wall’s bottom floor (bottom wall of 62).
Re claim 3, 
Re claim 14, Nark discloses the cover as recited in claim 21, further comprising a heating element (64) in the channel (62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nark (US 2011/0049118).
Re claim 3 in the alternative, Nark discloses the cover as recited in claim 21, but fails to disclose wherein the channel has a cross-sectional shape of a partial rectangle.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Nark wherein the channel has a cross-sectional shape of a partial rectangle (such as by making the intersection of walls of 62 straight instead of curved) in order to In re Dailey, 357 F.2d 669, 149.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nark (US 2011/0049118).
Re claim 11, Nark discloses the cover as recited in claim 21, but Fig. 3 fails to disclose wherein further comprising a fastener attached to a bottom of the gutter lip-side section portion.
However, in an alternative embodiment (Fig. 4), Nark discloses wherein further comprising a fastener (98) attached to a bottom of the gutter lip-side section portion (bottom of 78).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Nark wherein further comprising a fastener attached to a bottom of the gutter lip-side section portion as disclosed in the alternative embodiment of Nark in order to better, more rigidly, and more firmly secure the cover to a structure. 
Re claim 12, Nark discloses the cover as recited in claim 1, but fails to disclose wherein the fastener is at least one of an adhesive tape and screw.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Nark wherein the fastener is at least one of an adhesive tape and screw in order to better, . 

Claim(s) 15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nark (US 2011/0049118) in view of Lenney (US 2010/0287846 further comprising a gutter debris preclusion device, the cover being attached thereto.
However, Lenney discloses further comprising a gutter debris preclusion device (20), the cover (80) being attached thereto (Fig. 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Nark further comprising a gutter debris preclusion device, the cover being attached thereto as disclosed by Lenney in order to allow water to pass while preventing debris entry ([0004, [0001]]), as gutter debris preclusion devices are extremely well known and common in the art.	 

Allowable Subject Matter
Claim(s) 22-23, 25-26, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive due to amendments, claim cancellations, and new claims, and thus, rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.  However, Applicant’s amendments have given rise to new rejections above.  
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635